 SAFETY CAB457Jax Cabs, Inc., d/b/a Safety Cab, New Deal Cab,Yellow Cab and Airport Service and Allied Ser-vices Division, Brotherhood of Railway, Airlineand Steamship Clerks, Local 1902, affiliatedwith Brotherhood of Railway, Airline & Steam-ship Clerks, Freight Handlers & Station Em-ployees. Case 12-CA-8610March 14, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEUpon a charge filed on April 24, 1979, and a firstamended charge filed on April 27, 1979, by AlliedServices Division, Brotherhood of Railway, Airlineand Steamship Clerks, Local 1902, affiliated withBrotherhood of Railway, Airline & SteamshipClerks, Freight Handlers & Station Employees,herein called the Union, and duly served on JaxCabs, Inc., d/b/a Safety Cab, New Deal Cab,Yellow Cab and Airport Service, herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 12, issued a complaint and notice ofhearing on September 12, 1979, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge, the first amended charge, and the com-plaint and notice of hearing before an administra-tive law judge were duly served on the parties tothis proceeding. Respondent failed to file ananswer to the complaint.On November 19, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgement. Subsequently, on November30, 1979, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgement should not be granted. Respon-dent requested, and was granted an extension oftime, to file a response thereto, and on January 15,1980, Respondent filed a document entitled "Objec-tions to Summary Judgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:248 NLRB No. 55Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onthe Respondent herein specifically states that unlessan answer to the complaint is filed within 10 daysof service thereof "all of the allegations in theComplaint shall be deemed to be admitted to betrue and may be so found by the Board." Further,according to the uncontroverted allegations of theMotion for Summary Judgment, Respondent wasadvised by counsel for the General Counsel in aletter dated October 3, 1979, that an answer to thecomplaint had not been recieved and that if ananswer was not received by October 12, 1979,General Counsel would file a Motion for SummaryJudgment. As noted above, Respondent did not filean answer to the complaint. However, on January15, 1980, in response to the Notice To ShowCause, Respondent filed a response in which itcontends that it is now bankrupt and is no longerengaged in interstate commerce; that it is not anoperating business and there is no likelihood of itresuming business. In addition Respondent alsodenied other allegations in the complaint. Respon-dent, however, has offered no explanation for itsfailure to file a timely answer. Accordingly, underthe rules set forth above, no good cause havingbeen shown for the failure to file a timely answer,the allegations of the complaint are deemed ad-mitted and are found to be true, and we grant theGeneral Counsel's Motion for Summary Judgment.On the basis of the entire record, the Boardmake the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Florida corporation engaged inthe operation of taxicab service in and around theSAFETY CA 457 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDcity of Jacksonville, Florida. During the past 12months, in the course and conduct of its businessoperations, Respondent received gross revenues inexcess of $500,000 and during the same period, re-ceived goods and supplies valued in excess of$10,000 at its Jacksonville, Florida, facility, whichwere shipped directly from points located outsidethe State of Florida.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDAllied Services Division, Brotherhood of Rail-way, Airline and Steamship Clerks, Local 1902, af-filiated with Brotherhood of Railway, Airline &Steamship Clerks, Freight Handlers & Station Em-ployees, is a labor organization within the meaningof Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All taxi drivers, limousine drivers, dispatchers,PBX operators, garage men and airport start-ers, including mechanics, auto body men help-ers, lube men and general shop laborers em-ployed by the Respondent at its Jacksonville,Florida facility, excluding all other employees,office clerical employees, guards and supervi-sors as defined in the Act.On October 25, 1968, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 12, designated theUnion as their representative for the purpose ofcollective-bargaining with Respondent. The Unionwas certified as the collective-bargaining represen-tative of the employees in said unit on November5, 1968, and the Union continues to be such exclu-sive representative within the meaning of Section9(a) of the Act.' On or about July 1, 1977, Respon-dent and the Union entered into a collective-bar-gaining agreement covering the employees in theI In the complaint, the General Counsel alleged that "sometime during1970, the exact date being unknown, the Union was designated or select-ed by the employees of Respondent as their collective bargaining repre-sentative." In its "Motion To Transfer Case To Board and For SummaryJudgment," the General Counsel amended the allegations in the com-plaint to reflect the correct dates on which the election was conductedand the Union was certifiedabove-described unit. The collective-bargainingagreement was effective from May 1, 1977,through April 7, 1980, and the terms of the agree-ment provided for a reopening of negotiations re-specting certain portions of the collective-bargain-ing agreement.Respondent interfered with, restrained, and co-erced employees in the exercise of their rightsguaranteed by Section 7 of the Act by engaging inthe following acts:On or about late November or early December1978, the exact date being unknown, Respondentuilaterally implemented a 10-percent surcharge onall charge business. Respondent engaged in the actsand conduct described above without prior noticeto the Union and without affording the Union anopportunity to negotiate and bargain as the exclu-sive representative of Respondent's employees.On or about April 6, 1979, the Union requestedthat Respondent bargain collectively with respectto rates of pay, wages, and other terms and condi-tions of employment, as the exclusive collective-bargaining representative of Respondent's unit em-ployees. Since on or about April 14, 1979, Respon-dent has failed and refused, and continues to failand refuse, to bargain in good faith with the Unionas the exclusive collective-bargaining representativeof its employees in the above-described unit withrespect to rates of pay, wages, and other terms andconditions of employment.On or about December 15, 1978, employees ofRespondent employed in its Jacksonville facilityceased work and went out on strike, and since thatdate have engaged in and are engaging in suchstrike. The strike was caused by and/or prolongedby Respondent's unfair labor practices describedabove.Accordingly, we find that Respondent has, sincelate November or early December 1978, and at alltimes thereafter, refused to bargain collectivelywith the Union as the exclusive representative ofthe employees in the appropriate unit, and that, bysuch refusal, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.------ SAFETY CAB459V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit.CONCLUSIONS OF LAW1. Respondent Jax Cabs, Inc., d/b/a Safety Cab,New Deal Cab, Yellow Cab and Airport Service,is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Allied Services Division, Brotherhood of Rail-way, Airline and Steamship Clerks, Local 1902, af-filiated with Brotherhood of Railway, Airline &Steamship Clerks, Freight Handlers & Station Em-ployees is a labor organization within the meaningof Section 2(5) of the Act.3. All taxi drivers, limousine drivers, dispatchers,PBX operators, garage men and airport starters, in-cluding mechanics, auto body men helpers, lubemen and general shop laborers employed by Re-spondent at its Jacksonville, Florida facility, ex-cluding all other employees, office clerical employ-ees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since November 5, 1968, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By making unilateral changes in its employees'terms and conditions of employment on or aboutlate November or early December 1978, and bythereafter refusing to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Jax Cabs, Inc., d/b/a Safety Cab, New Deal Cab,Yellow Cab and Airport Service, Jacksonville,Florida, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Making unilateral changes and refusing tobargain collectively concerning rates of pay,wages, hours, and other terms and conditions ofemployment with Allied Services Division, Broth-erhood of Railway, Airline and Steamship Clerks,Local 1902, affiliated with Brotherhood of Rail-way, Airline & Steamship Clerks, Freight Handlers& Station Employees, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All taxi drivers, limousine drivers, dispatchers,PBX operators, garage men and airport start-ers, including mechanics, auto body men help-ers, lube men and general shop laborers em-ployed by the Respondent at its Jacksonville,Florida facility, excluding all other employees,office clerical employees, guards and supervi-sors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Jacksonville, Florida, facilitycopies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by theRegional Director for Region 12, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-2 In the event that this Order is enforced by a Judgment of a UnlitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Relations Board "SAFETY CAB 459 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 12,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United StatesGovernmentWE WILL NOT make unilateral changes orrefuse to bargain collectively concerning ratesof pay, wages, hours, and other terms and con-ditions of employment with Allied ServicesDivision, Brotherhood of Railway, Airline andSteamship Clerks, Local 1902, affiliated withBrotherhood of Railway, Airline & SteamshipClerks, Freight Handlers & Station Employ-ees, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All taxi drivers, limousine drivers, dispatch-ers, PBX operators, garage men and airportstarters, including mechanics, auto bodymen helpers, lube men and general shop la-borers employed by us at our Jacksonville,Florida facility, excluding all other employ-ees, office clerical employees, guards and su-pervisors as deined in the Act.JAX CABS, INC., D/B/A SAFETY CAB,NEW DEAL CAB, YELLOW CAB ANDAIRPORT SERIVCE